DETAILED ACTION

Response to Amendment
Amendments, filed on December 7, 2021, have been entered in the above-identified application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Objections
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 18, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of evaluating the prior art, the Examiner has interpreted the claim construct as similar to that of claim 26, which does not contain indefinite verbiage.

Claim Rejections - 35 USC § 102
Claims 18 – 20, 23, 26, 30, 40 and 41 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Henrich (U.S. Patent No. 3,768,094), as evidenced by Novak et al. (U.S. Patent No. 7,089,678 B2) for the reasons of record as set forth in Paragraph No. 11 of the Office Action mailed on September 9, 2021.
The Examiner notes that this is the same basis except for the removal of claims 21 and 24.
Regarding the amendments to claim 18, Henrich teaches these limitations for the same reasons previously set forth with regard to claims 30 (substrate being aluminum), claim 26 (regions being letters or numbers) and per the relied upon disclosure already of record (for the second region containing no magnetic particles).
Regarding the amendment to claim 20, Henrich teaches this limitation as noted above (for the second region containing no magnetic particles).


Claim Rejections - 35 USC § 103
Claims 18 – 20, 23, 24, 26, 27, 30, 40 and 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich, as evidenced by Novak et al., as applied above, and further in view of Elwakii (U.S. Patent No. 5,543,219) for the reasons of record as set forth in Paragraph No. 13 of the Office Action mailed on September 9, 2021.
The Examiner notes that this is the same basis except for the removal of claim 21.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich as evidenced by Novak as applied above in Paragraph No. 8, and further in view of one or both of Horiguchi (U.S. Patent No. 9,347,802 B2) and/or Nagura (U.S. Patent No. 9,778,035 B2) for the reasons of record as set forth in Paragraph No. 14 of the Office Action mailed on September 9, 2021.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich as evidenced by Novak in view of Elwakil as applied above in Paragraph No. 9, and further in view of one or both of Horiguchi (U.S. Patent No. 9,347,802 B2) and/or Nagura (U.S. Patent No. 9,778,035 B2) for the reasons of record as set forth in Paragraph No. 15 of the Office Action mailed on September 9, 2021.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich as evidenced by Novak et al. as applied above in Paragraph No. 8, and further in view of Benninger et al. (U.S. Patent No. 7,691,468 B2) for the reasons of record as set forth in Paragraph No. 16 of the Office Action mailed on September 9, 2021.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich in view of Elwakil as evidenced by Novak et al. as applied above in Paragraph No. 9, and further in view of Benninger et al. (U.S. Patent No. 7,691,468 B2) for the reasons of record as set forth in Paragraph No. 17 of the Office Action mailed on September 9, 2021.


Claims 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich as evidenced by Novak et al. as applied above in Paragraph No. 8, and further in view of one or both of Bergholtz (U.S. Patent App. No. 2013/0228614 A1) and/or Fayling et al. (U.S. Patent No. 3,878,367) for the reasons of record as set forth in Paragraph No. 18 of the Office Action mailed on September 9, 2021.

Claims 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich in view of Elwakil as evidenced by Novak et al. as applied above in Paragraph No. 9, and further in view of one or both of Bergholtz (U.S. Patent App. No. 2013/0228614 A1) and/or Fayling et al. (U.S. Patent No. 3,878,367) for the reasons of record as set forth in Paragraph No. 19 of the Office Action mailed on September 9, 2021.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich as evidenced by Novak et al. as applied above in Paragraph No. 8, and further in view of Chaney et al. (U.S. Patent No. 5,004,982) and/or Schutzmann et al. (WO ‘767 A3) for the reasons of record as set forth in Paragraph No. 20 of the Office Action mailed on September 9, 2021.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Henrich in view of Elwakil as evidenced by Novak et al. as applied above in Paragraph No. 9, and further in view of Chaney et al. (U.S. Patent No. 5,004,982) and/or Schutzmann et al. (WO ‘767 A3) for the reasons of record as set forth in Paragraph No. 21 of the Office Action mailed on September 9, 2021.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claim 22 is allowable for the reasons previously set forth.  Claim 21 is deemed allowable since the preponderance of evidence suggests that a product meeting the combined limitations of claim 21 would neither be anticipate, nor rendered obvious by the prior art, given the usage of magnetic sensors tracking across the longitudinal direction (as shown in Henrich), wherein the width of the magnetic position elements relative to the sensor would be desired to be uniform so that the increased longitudinal length would be properly per the teachings in Henrich; also noting their teaching that all the gaps between the magnetic elements be uniform).  There is insufficient specificity in the prior art to teach or render obvious the combined limitations of claim 21.

Response to Arguments
The rejection of claim 18 under 35 U.S.C § 102(a) – Schutzmann et al.
The above noted rejection has been withdrawn because Applicants’ amendment(s) have set forth new limitations (e.g. the amended limitations to claim 18) no longer anticipated, nor rendered obvious, by the above noted rejection.
	
The rejection of claims 18 – 20, 23 – 30, 40 and 41 under 35 U.S.C § 102/103 – predicated on Henrich
Applicants present two main arguments regarding the rejections predicated on Henrich, neither of which are found convincing.  The first main argument presented is that the language “printing medium” conveys patentable weight vis a vis magnetic patterns formed by other means.  Applicants present specific arguments directed to two methods disclosed in Henrich, arguing that neither of these methods are “printed medium”.  This is captured in the paragraph bridging pages 9 and 10 of Applicants’ response, namely arguing that the structure from a “printing medium” would not be substantially identical to that of the structure disclosed by Henrich.  The Examiner respectfully disagrees.
Per MPEP 2113.II., “Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product” (emphasis added).  Specifically, Applicants have failed to discharge their burden of illustrating a non-obvious difference when these structures are formed by the processes disclosed in Henrich versus a “printing medium”.  Furthermore, it appears that Applicants have overlooked Henrich, col. 4, lines 56 – 59 which explicitly states “Also, it is noted that the magnetizable material of the bits 41 could be applied in a predetermined pattern without removing portions thereof”; i.e. instead of forming the layer via a continuous layer and then etch removing i.e. the gaps between the bits), it is recognized by Henrich that one could simply apply the magnetized bits 41 in the desired pattern.  Presumably by any method that is known to form patterns.  As set forth by the Examiner, printing with magnetic inks to form patterns is known in the art – Schultmann et al. (WO ‘767), already of record, does it; Elwakii (‘219), already of record, does it; Sanz et al. (U.S. Patent App. No. 2017/0021568 A1 – Abstract and Paragraphs 0011, 0038 and 0039) does it; etc.  Printing with magnetic inks is old in the art and conventional and any difference in structure would not be a “non-obvious difference”.  While Sanz et al. has not been officially applied in the rejections above, it should be noted that Sanz et al. explicitly teach adaptive printing (3D printing) of magnetic bodies explicitly for use as positioning detectors on gears).  While Sanz et al. does not each a substrate meeting the claimed limitations, the Examiner deems that Sanz et al. provides clear evidence supporting the Examiner’s position that forming magnetic patterns by a “printing medium” would have been well within the knowledge base of a skilled artisan and such a process would not have resulted in a non-obvious difference.
Regarding Applicants’ position that “the printing medium becomes thinner in the interior of the first region than at the edges”, the Examiner has already indicated this concept as allowable in claim 22.  However, the examiner notes that the specification is not the measure of the invention.  Therefore, limitations contained therein cannot be read into the claims for the purpose of avoiding prior art. In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).  Should Applicants include this concept of the first regions being thinner in their interior than at their edges, the Examiner would likewise find those claims allowable.  It is unclear if Applicants are attempting to state that all printing medium must inherently possess this feature, as this would call into question the prior indication of allowability of claim 22 and potentially result in duplicate claim issues between claim 22.  The Examiner does not find sufficient support that all printing medium must always and inherently possess this characteristic.  The Examiner also notes that Applicants’ apply this position towards claim 41 (page 13 of response), but the same position as above is taken by the Examiner in response; i.e. Applicants’ need to put this language in the claims if they are going to argue it as the reason for patentable distinction.
As a final comment on this issue, the Examiner notes that Applicants’ continually refer to a “different structure”.  This is not the requirement for distinction.  It must be a non-obvious difference.
The second main argument raised is that characters in the shapes of letters or numbers somehow conveys patentable weight to the scaling features claimed.  The Examiner respectfully disagrees.  It is the Examiner’s opinion that this concept is decoupled from the magnetic patterns, in and of themselves.  Per MPEP 2111.05, the printed matter of the position regions (first regions) should be conveyed patentable weight – and they have, as noted in the rejections of record – much like in the 
The issue that the Examiner has with the subject matter of claim 26 (and added, somewhat, to claim 18) is that the use of specific iconography (bars, numbers, letters, etc.) does NOT have a specific function in determining the position of the tool, as the specific shape is not relevant to the magnetic sensor detecting whether there is a magnetic field region below it (first region) or not (second region).  It is, for all intensive purposes, aesthetics to either provide a ‘rough eyeball’ scaling for someone or to simply convey some artistic design or logo that hides the magnetic material from eyeball view.  And, per MPEP 2115.05.B.II., the relationship must be new and non-obvious … so any ‘rough eyeball’ scaling by using the numbers 1, 2, 3 … 50 to indicate a scale (or ‘A’, ‘B’, …. ‘K’, etc.) would neither be ‘new’, nor ‘non-obvious’, as numbers and letters have been used to indicate scaled relationships for hundreds of years.  As such, the Examiner maintains his position that the exact choice of indicia for the ‘printing medium’ is moot in terms of patentability of the claimed position detector product.
Finally, the Examiner maintains that both his ‘fall back positions’ are factually accurate and correct… a | can be a “1” or a letter I.
With regard to the issues brought forth towards claim 21, the Examiner finds Applicants’ arguments convincing.
With regard to the issues brought forth towards claim 24, the Examiner has agreed with Applicants’ regarding anticipation by Henrich, but not with regard to obviousness.  Novak et al. clearly teach that the patterning can be quadratic in nature (“The quadrature incremental signals …”) and linear scales, logarithmic scales, quadratic scales, etc. are all extremely old in the mathematic arts and are all deemed to be clearly recognizable by a skilled artisan.  It is simply a different means to the end and, since a computer would be required to ascertain the magnetic imaging location anyway, the exact scale used is moot.  A scale is a scale.
The remaining arguments point to the issues addressed above and are addressed as addressed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
January 18, 2022